Pee, CueiaM :
The ingenious and able argument of counsel has failed to satisfy us that the appellant was not a thief, as it failed to satisfy the jury below. If he was not a thief, he certainly acted like one. When a man goes into a store, in the absence of the owner and with only a child of ten years of age in attendance, and by a falsehood and threats pfjyiolence induces the child to hand oyer the money in the till, and some of the goods upon the shelves, he has a right to expect that a jury will convict him of larceny. It was urged, however, that there were no threats. That was for the jury. Aside from this, the evidence is that he took the revolver out of the drawer himself. The appellant was properly convicted.
The judgment is affirmed; and it is now ordered that the appellant, George E. Cruikshank, forthwith surrender himself to the custody of the sheriff of Indiana county, in obedience to the sentence of the court below.